Citation Nr: 0519106	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1970 
to October 1971, which included service in Vietnam.  The 
veteran was awarded the Combat Infantryman Badge (CIB).  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).  


FINDINGS OF FACT

1.  The veteran has hearing loss for VA purposes in the left 
ear that is related to service.

2.  The veteran has normal hearing in the right ear.

3.  The veteran's service-connected PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; flashbacks more than 
once a week; disturbances in motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence does not show PTSD 
symptomatology productive of occupational and social 
impairment with deficiencies in most areas, such as work, 
judgment, thinking, and mood due to such symptoms as suicidal 
ideation, obsessional rituals, near continuous panic or 
depression, impaired impulse control, and neglect of personal 
appearance and hygiene.  


CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was incurred as a result of 
active military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Hearing loss in the right ear was not incurred as a 
result of active military duty.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

3.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In August and December 2003, the RO sent the veteran letters, 
with a copy of each sent to his representative at the time, 
in which he was informed of the requirements needed to 
establish service connection for hearing loss and for PTSD.  
This notification would apply to the original issue of 
service connection for PTSD and to the "downstream" issues 
of entitlement to an initial evaluation in excess of the 
current rating for PTSD that resulted from the veteran's 
October 2003 service connection claim.  See VAOPGCPREC 8-03; 
69 Fed. Reg. 25180 (2004).  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information he was responsible for and the 
evidence that was 


considered VA's responsibility.  The letters explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  No additional 
private medical evidence has been was received since the 
December 2003 letter.  Indeed, the veteran notified the RO in 
December 2003, that he had no further medical evidence to 
submit.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  Based on this record, the 
Board finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Recent private and VA 
examinations provide relevant medical evidence on the service 
connection and increased rating issues on appeal.  The Board 
concludes that all available evidence that is pertinent to 
the claims decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).

Service Connection Claim 

Law And Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) 


(West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hearing acuity is not considered a disability for purposes of 
an award of service connection unless audiometric test 
results, including speech recognition scores, have reached a 
certain level.  Under the provisions of 38 C.F.R. § 3.385, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements 


for determining what happened in service.  A veteran must 
still generally establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9, 16-19 (1999), the Court reiterated that 
the 38 U.S.C.A § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Analysis

With respect to the veteran's right ear, the Board notes that 
there is no medical evidence either in service and after 
service discharge of hearing loss in the right ear, as 
defined by VA.  See 38 C.F.R. § 3.385.  In a report dated in 
June 2003, a private audiologist noted that an audiogram 
conducted in June 2003, found normal hearing acuity in the 
right ear.  Consequently, as current right ear hearing loss 
has not been shown by the evidence of record, service 
connection for hearing loss in the right ear is not 
warranted.

There is, however, recent medical evidence of sensorineural 
hearing loss in the left ear on private audiological 
evaluation in June 2003.  The private audiologist report 
found moderate high frequency sensorineural hearing loss in 
the left ear.

Although there are no specific complaints or findings in 
service of hearing loss in the left ear, the veteran was has 
been awarded the CIB that signifies that he engaged in combat 
during Vietnam.  He contends that he was exposed to acoustic 
trauma during combat.  The Board concludes that exposure to 
acoustic trauma is consistent with the circumstances, 
conditions, and hardships of the veteran's combat service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The private audiologist in June 2003, after audiological 
evaluation, concluded that it was "quite likely" that the 
veteran 's current sensorineural hearing loss in the left 


ear was consistent with the veteran's service history of 
acoustic trauma.  A September 2003 opinion from a VA 
audiologist is, however, found that as the veteran's hearing 
was normal at service separation, the veteran's current left 
ear hearing loss was not related to military noise exposure.  

Nevertheless, the law is clear that service connection may be 
granted for hearing loss, even when there is no hearing loss 
at service discharge, if supported by the evidence as a 
whole, such as when there is evidence that the veteran was 
exposed to acoustic trauma in service and that he has hearing 
loss after service discharge that has been related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  
In this case, as the veteran was exposed to acoustic trauma 
in combat, and because there is a private medical nexus 
opinion in favor of the claim, the evidence of record is in 
equipoise, and therefore, the benefit of the doubt will be 
afforded to the veteran.  Accordingly, service connection for 
hearing loss in the left ear is warranted.

Increased Rating Claim 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In 


Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Specific Schedular Criteria

Service connection for PTSD was granted by a rating decision 
dated in February 2004, and a 30 percent evaluation was 
assigned.  This rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal, due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
weekly or less often panic attacks, chronic sleep impairment, 
and mild memory loss, such as forgetting names, directions, 
recent events.

A 50 percent evaluation for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
such as retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.

A 70 percent evaluation is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 


obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a worklike 
setting; and the inability to establish and maintain 
effective relationships.

A 100 percent evaluation is for assignment when there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, including maintenance of minimal personal 
hygiene; disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32) (DSM-IV). 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment 


in social, occupational or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  
See 38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes).

Analysis

According to a September 2003 private psychological 
evaluation, the veteran's affect and mood appeared fair, but 
there was evidence of depression and variable mood swings.  
Although the veteran did not have significant problems with 
memory, insight or judgment, it was noted that he had 
problems with circumstantial speech and racing thoughts.  
There was also a notation of flashbacks approximately twice a 
week.  The veteran lived by himself and generally liked to be 
alone.  It was unclear whether the veteran was currently 
working.  He said that he worked pretty much by himself and 
that when he had a problem with depression or flashbacks on 
the job, he would simply pick up and go home.  The private 
examiner reported that, despite the generally good external 
picture, the veteran had a great deal of difficulty.  The 
veteran's problems were considered to be moderate to 
moderately 


severe, and he was given a global assessment of functioning 
score for his psychiatric symptomatology of 49, which 
involves serious functional impairment.  

Although, as noted by the examiner, the September 2003 
psychiatric evaluation discussed above presents a mixed 
picture of the veteran's PTSD, with the veteran appearing 
better than his underlying symptomatology warranted, the 
Board concludes that, with resolution of reasonable doubt in 
the veteran's favor, the veteran's PTSD symptomatology more 
nearly approximates the criteria for an initial rating of 50 
percent because of such factors as severe and chronic 
insomnia, disturbances of motivation and mood, flashbacks 
occurring more than one a week, nightmares, and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. §§ 3.102, 4.7 (2004).

The Board would note that an evaluation in excess of 50 
percent is not warranted because there is a lack of evidence 
of the symptomatology required for a 70 percent evaluation, 
which involves deficiencies in most areas, such as work, 
school, family relations judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Since the Board is relying in its decision on the only 
psychiatric evaluation on file, the September 2003 private 
report, the medical evidence of record does not show any 
significant increase or decrease in symptomatology.  
Consequently, the Board concludes that staged ratings are not 
warranted in this case.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Board has also considered whether the increased rating 
issue on appeal should be referred to the Director of the 
Compensation and Pension Services for extra-


schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2004).  While the above analysis certainly reveals some 
interference with employment due to PTSD, as evidenced by the 
rating assigned to the disability, marked interference with 
employment has not been shown nor has the veteran has not 
been hospitalized for his PTSD.  The Board finds nothing in 
the record that may be termed so exceptional or unusual as to 
warrant an extraschedular rating.  Therefore, the RO's 
determination not to refer this case for extra-schedular 
consideration was appropriate.


ORDER

Service connection for hearing loss in the right ear is 
denied.

Service connection for hearing loss in the left ear is 
granted.

An initial evaluation of 50 percent for service-connected 
PTSD is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


